Exhibit 10.1

$135,000,000

INFINERA CORPORATION

1.75% CONVERTIBLE SENIOR NOTES DUE 2018

PURCHASE AGREEMENT

May 23, 2013



--------------------------------------------------------------------------------

May 23, 2013

Morgan Stanley & Co. LLC

Goldman, Sachs & Co.

As Representatives of the several

Initial Purchasers named

in Schedule I hereto

 

c/o Morgan Stanley & Co. LLC

1585 Broadway

New York, New York 10036

 

c/o Goldman, Sachs & Co.

200 West Street

New York, New York 10282-2198

Ladies and Gentlemen:

Infinera Corporation, a Delaware corporation (the “Company”), proposes to issue
and sell to the several purchasers named in Schedule I hereto (the “Initial
Purchasers”), for whom you are acting as representatives (the
“Representatives”), $135,000,000 principal amount of its 1.75% Convertible
Senior Notes due 2018 (the “Firm Securities”) to be issued pursuant to the
provisions of an Indenture to be dated as of May 30, 2013 (the “Indenture”)
between the Company and U.S. Bank National Association, as Trustee (the
“Trustee”). The Company also proposes to issue and sell to the Initial
Purchasers not more than an additional $15,000,000 principal amount of its 1.75%
Convertible Senior Notes due 2018 (the “Additional Securities”) if and to the
extent that you, as Representatives, shall have determined to exercise, on
behalf of the Initial Purchasers, the right to purchase such Additional
Securities granted to the Initial Purchasers in Section 2 hereof. The Firm
Securities and the Additional Securities are hereinafter collectively referred
to as the “Securities”. The Securities will be convertible into cash, shares of
common stock of the Company, par value $0.001 per share (the “Underlying
Securities”) or a combination of cash and Underlying Securities, at the
Company’s election.

The Securities and the Underlying Securities will be offered without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
to qualified institutional buyers in compliance with the exemption from
registration provided by Rule 144A under the Securities Act.

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum dated May 22, 2013 (the “Preliminary
Memorandum”) and will prepare a final offering memorandum (the “Final
Memorandum”) including or incorporating by reference a description of the terms
of the Securities and the Underlying Securities, the terms of the offering and a
description of the Company. For purposes of this Agreement, “Additional Written
Offering



--------------------------------------------------------------------------------

Communication” means any written communication (as defined in Rule 405 under the
Securities Act) that constitutes an offer to sell or a solicitation of an offer
to buy the Securities other than the Preliminary Memorandum or the Final
Memorandum, and “Time of Sale Memorandum” means the Preliminary Memorandum
together with the Additional Written Offering Communications, if any, each
identified in Schedule II hereto. As used herein, the terms Preliminary
Memorandum, Time of Sale Memorandum and Final Memorandum shall include the
documents, if any, incorporated by reference therein on the date hereof. The
terms “supplement”, “amendment” and “amend” as used herein with respect to the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum or any
Additional Written Offering Communication shall include all documents
subsequently filed by the Company with the Securities and Exchange Commission
(the “Commission”) pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), that are deemed to be incorporated by reference therein.

1. Representations and Warranties. The Company represents and warrants to, and
agrees with, the Representatives that:

(a) (i) Each document, if any, filed or to be filed pursuant to the Exchange Act
and incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum complied or will comply when so filed in all
material respects with the Exchange Act and the applicable rules and regulations
of the Commission thereunder, (ii) the Time of Sale Memorandum does not, and at
the time of each sale of the Securities in connection with the offering when the
Final Memorandum is not yet available to prospective purchasers and at the
Closing Date (as defined in Section 4), the Time of Sale Memorandum, as then
amended or supplemented by the Company, if applicable, will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, (iii) the Preliminary Memorandum does not
contain and the Final Memorandum, in the form used by the Initial Purchasers to
confirm sales and on the Closing Date (as defined in Section 4), will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except that the representations and
warranties set forth in this paragraph do not apply to statements or omissions
in the Preliminary Memorandum, the Time of Sale Memorandum or the Final
Memorandum based upon information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representatives
expressly for use therein.

(b) Except for the Additional Written Offering Communications, if any,
identified in Schedule II hereto, and electronic “road shows” (any “road show”
as defined in Rule 433(h) under the Securities Act (a “road show”), if any,
furnished to the Representatives before first use, the Company has not prepared,
used or referred to, and will not, without the Representatives’ prior consent,
prepare, use or refer to, any Additional Written Offering Communication.

 

2



--------------------------------------------------------------------------------

(c) The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the jurisdiction of its incorporation, has
the corporate power and authority to own its property and to conduct its
business as described in the Time of Sale Memorandum and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the condition,
financial or otherwise, or on the earnings, business or operations of the
Company and its subsidiaries, taken as a whole (a “Material Adverse Effect”).

(d) Each subsidiary of the Company has been duly incorporated, is validly
existing in good standing (which concept shall include the functional equivalent
of “good standing” in non-U.S. jurisdictions, to the extent applicable) under
the laws of the jurisdiction of its organization, has the corporate power and
authority (or similar company or partnership power and authority) to own its
property and to conduct its business as described in the Time of Sale Memorandum
and is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except to the extent that the failure to
be so qualified or be in good standing would not have a Material Adverse Effect;
all of the issued shares of capital stock (or equivalent equity interests, as
applicable) of each subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and are owned directly
by the Company, free and clear of all liens, encumbrances, equities or claims,
except to the extent directors’ qualifying shares are required by law.

(e) This Agreement has been duly authorized, executed and delivered by the
Company.

(f) The authorized capital stock of the Company conforms as to legal matters to
the description thereof contained in each of the Time of Sale Memorandum and the
Final Memorandum.

(g) The shares of common stock outstanding as of the date hereof have been duly
authorized and are validly issued, fully paid and non-assessable.

(h) The Securities have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchasers in accordance with the terms of this
Agreement, will be valid and binding obligations of the Company, enforceable in
accordance with their terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights and remedies generally and equitable
principles of general applicability, including principles of commercial
reasonableness, good faith and fair dealing (regardless of whether enforcement
is sought in a proceeding at law or in equity) (collectively, the
“Enforceability Exceptions”) and will be entitled to the benefits of the
Indenture pursuant to

 

3



--------------------------------------------------------------------------------

which such Securities are to be issued, and the Securities and the Indenture
will conform in all material respects to the descriptions thereof in each of the
Time of Sale Memorandum and the Final Memorandum.

(i) The Underlying Securities issuable upon conversion of the Securities have
been duly authorized and reserved and, when issued upon conversion of the
Securities in accordance with the terms of the Securities and the Indenture,
will be validly issued, fully paid and non-assessable, and the issuance of the
Underlying Securities will not be subject to any preemptive or similar rights.

(j) On the Closing Date, the Indenture will have been duly authorized, executed
and delivered by the Company, and assuming due authorization, execution and
delivery by the Trustee, will be a valid and binding agreement of, the Company,
enforceable in accordance with its terms, subject to the Enforceability
Exceptions.

(k) The execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement, the Indenture and the
Securities (together, the “Transaction Documents”) will not contravene any
provision of or constitute a default under (i) applicable law, (ii) the
certificate of incorporation or by-laws of the Company, (iii) any agreement or
other instrument binding upon the Company or any of its subsidiaries that is
material to the Company and its subsidiaries, taken as a whole, or (iv) any
judgment, order or decree of any governmental body, agency or court having
jurisdiction over the Company or any subsidiary, except, in the cases of clauses
(i), (iii) and (iv) above, as would not reasonably be expected to have a
Material Adverse Effect or a material adverse effect on the Company’s ability to
perform its obligations under the Transaction Documents or on its ability to
consummate the transactions contemplated herein, and no consent, approval,
authorization or order of, or qualification with, any governmental body or
agency is required for the performance by the Company of its obligations under
the Transaction Documents, except for those that have been, or will have been
prior to the Closing Date, obtained, and such as may be required by the
securities or Blue Sky laws of the various states in connection with the offer
and sale of the Securities, and except where the failure to obtain such
consents, individually or in the aggregate, would not reasonably be expected to
have a material adverse effect on the Company’s ability to conduct the offering
of the Securities.

(l) There has not occurred any material adverse change, or any development that
would reasonably be expected to cause a prospective material adverse change, in
the condition, financial or otherwise, or in the earnings, business or
operations of the Company and its subsidiaries, taken as a whole, from that set
forth in the Time of Sale Memorandum.

(m) Other than as set forth in the Time of Sale Memorandum, (i) there are no
legal or governmental proceedings pending to which the Company or any

 

4



--------------------------------------------------------------------------------

of its subsidiaries is a party or to which any of the properties of the Company
or any of its subsidiaries is subject that would individually or in the
aggregate reasonably be expected to have a Material Adverse Effect or a material
adverse effect on the power or ability of the Company to perform its obligations
under the Transaction Documents or to consummate the transactions contemplated
herein; and (ii) to the Company’s knowledge, no such proceedings are threatened.

(n) The Company and its subsidiaries own or possess adequate rights to use all
patents, patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) and other intellectual property
(“Intellectual Property”) necessary for the conduct of their respective
businesses as described in the Time of Sale Memorandum, except where the failure
to so own, possess or acquire such rights would not reasonably be expected to
have a Material Adverse Effect, and except as described in the Time of Sale
Memorandum, the Company and its subsidiaries have not received any notice of any
claim of infringement, misappropriation or violation of or conflict with any
such rights of others that, singly or in the aggregate would reasonably be
expected to have a Material Adverse Effect. The Company and its subsidiaries
have taken reasonable steps in accordance with normal industry practice to
maintain the confidentiality of all Intellectual Property of the Company and its
subsidiary that is material to the business or operation of the Company or any
subsidiary and the value of which to the Company or any subsidiary is contingent
upon maintaining the confidentiality thereof, and none of such Intellectual
Property has been disclosed other than to employees, representatives and agents
of the Company or any subsidiary, all of whom are bound by written
confidentiality agreements.

(o) The Company and its subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such noncompliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not, singly or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(p) There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

(q) The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the Time
of Sale Memorandum and the Final Memorandum will not be, required to register as
an “investment company” as such term is defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”).

(r) Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act, an “Affiliate”) of the Company has
directly, or through any agent, (i) sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any security (as defined in the
Securities Act) which is or will be integrated with the sale of the Securities
in a manner that would require the registration under the Securities Act of the
Securities or (ii) offered, solicited offers to buy or sold the Securities by
any form of general solicitation or general advertising (as those terms are used
in Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act.

(s) Assuming the accuracy of the representations and warranties of the Initial
Purchasers contained in Section 7 and their compliance with their agreements set
forth therein, it is not necessary in connection with the offer, sale and
delivery of the Securities to the Initial Purchasers in the manner contemplated
by this Agreement to register the Securities under the Securities Act or to
qualify the Indenture under the Trust Indenture Act of 1939, as amended.

(t) The Securities satisfy the requirements set forth in Rule 144A(d)(3) under
the Securities Act.

(u) Neither the Company nor any of its subsidiaries, nor any director, officer,
or employee, nor, to the Company’s knowledge, any affiliate, agent or
representative of the Company or of any of its subsidiaries or affiliates, has
taken any action in furtherance of an offer, payment, promise to pay, or
authorization or approval of the payment or giving of money, property, gifts or
anything else of value, directly or indirectly, to any “government official”
(including any officer or employee of a government or government-owned or
controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage; and the Company and
its subsidiaries and affiliates have conducted their businesses in compliance
with applicable anti-corruption laws and have instituted and maintain and will
continue to maintain policies and procedures designed to promote and achieve
compliance with such laws and with the representation and warranty contained
herein.

(v) The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by

 

6



--------------------------------------------------------------------------------

Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (the “USA PATRIOT Act”), and the applicable anti-money laundering statutes
of jurisdictions where the Company and its subsidiaries conduct business, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

(w) (i) Neither the Company nor any of its subsidiaries, nor any director,
officer, or employee thereof, nor, to the Company’s knowledge, any agent,
affiliate or representative of the Company or any of its subsidiaries, is an
individual or entity (“Person”) that is, or is owned or controlled by a Person
that is:

(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s Treasury
(“HMT”), or other relevant sanctions authority (collectively, “Sanctions”), nor

(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran, Libya,
North Korea, Sudan and Syria).

(ii) The Company will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person:

(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

(iii) for the past 5 years, the Company and its subsidiaries have not knowingly
engaged in, are not now knowingly engaged in, and will not engage in, any
dealings or transactions with any Person, or in any country or territory, that
at the time of the dealing or transaction is or was the subject of Sanctions.

(x) The Company and each of its subsidiaries have filed all federal, state,
local and foreign tax returns required to be filed through the date of this
Agreement or have requested extensions thereof (except where the failure to file
would not, individually or in the aggregate, reasonably be expected to have a

 

7



--------------------------------------------------------------------------------

Material Adverse Effect) and have paid all taxes required to be paid thereon
(except for cases in which the failure to file or pay would not have a Material
Adverse Effect, or, except as currently being contested in good faith and for
which reserves required by U.S. GAAP have been created in the financial
statements of the Company), and no tax deficiency has been determined adversely
to the Company or any of its subsidiaries which has had (nor does the Company
nor any of its subsidiaries have any notice or knowledge of any tax deficiency
which could reasonably be expected to be determined adversely to the Company or
its subsidiaries and which could reasonably be expected to have) a Material
Adverse Effect.

(y) The Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (v) the interactive data in eXtensible Business
Reporting Language (“XBRL”) included or incorporated by reference in the Time of
Sale Memorandum is accurate. Except as described in the Time of Sale Memorandum,
since the end of the Company’s most recent audited fiscal year, there has been
(i) no material weakness in the Company’s internal control over financial
reporting (whether or not remediated) and (ii) no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

(z) Ernst & Young LLP who have certified certain financial statements of the
Company and its subsidiaries, and have audited the Company’s internal control
over financial reporting and management’s assessment thereof are independent
public accountants as required by the Securities Act and the rules and
regulations of the Commission thereunder;

(aa) The interactive data in XBRL included or incorporated by reference in the
Preliminary Offering Memorandum, the Time of Sale Memorandum and the Final
Offering Memorandum fairly presents the information called for in all material
respects and has been prepared in accordance with the Commission’s rules and
guidelines applicable thereto.

2. Agreements to Sell and Purchase. The Company hereby agrees to sell to the
several Initial Purchasers, and each Initial Purchaser, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Company the respective principal amount of Firm Securities set forth in
Schedule I hereto opposite its name at a purchase price of 96.75% of the
principal amount thereof (the “Purchase Price”) plus accrued interest, if any,
from May 30, 2013 to the Closing Date.

 

8



--------------------------------------------------------------------------------

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company agrees to sell to the
Initial Purchasers, and the Initial Purchasers shall have the right to purchase,
severally and not jointly, up to $15,000,000 principal amount of Additional
Securities at the Purchase Price plus accrued interest, if any, to the date of
payment and delivery, solely to cover overallotments. The Representatives may
exercise this right on behalf of the Initial Purchasers in whole or from time to
time in part by giving written notice to the Company not later than 30 days
after the date of this Agreement. Any exercise notice shall specify the
principal amount of Additional Securities to be purchased by the Initial
Purchasers and the date on which such Additional Securities are to be purchased.
Each purchase date must be at least one business day after the written notice is
given, unless waived by the Company in writing, and may not be earlier than the
Closing Date nor later than ten business days after the date of such notice.
Additional Securities may be purchased as provided in Section 4 solely for the
purpose of covering sales of securities in excess of the number of the Firm
Securities. On each day, if any, that Additional Securities are to be purchased
(an “Option Closing Date”), each Initial Purchaser agrees, severally and not
jointly, to purchase the principal amount of Additional Securities (subject to
such adjustments to eliminate fractional Securities as the Representatives may
determine) that bears the same proportion to the total principal amount of
Additional Securities to be purchased on such Option Closing Date as the
principal amount of Firm Securities set forth in Schedule I opposite the name of
such Initial Purchaser bears to the total principal amount of Firm Securities.

3. Terms of Offering. The Representatives have advised the Company that the
Initial Purchasers will make an offering of the Securities purchased by the
Initial Purchasers hereunder as soon as practicable after this Agreement is
entered into as in their judgment is advisable.

4. Payment and Delivery. Payment for the Firm Securities shall be made to the
Company in Federal or other funds immediately available in New York City against
delivery of such Firm Securities for the respective accounts of the several
Initial Purchasers at 10:00 a.m., New York City time, on May 30, 2013, or at
such other time on the same or such other date, not later than the fifth
business day thereafter, as may be mutually agreed in writing by the Company and
the Representatives. The time and date of such payment are hereinafter referred
to as the “Closing Date.”

Payment for any Additional Securities shall be made to the Company in Federal or
other funds immediately available in New York City against delivery of such
Additional Securities for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on the date specified in the
corresponding notice described in Section 2 or at such other time on the same or
on such other date, in any event not later than July 2, 2013, as shall be
designated in writing by the Representatives.

 

9



--------------------------------------------------------------------------------

The Securities shall be in global form, and registered in such names and in such
denominations as the Representatives shall request in writing not later than one
full business day prior to the Closing Date or the applicable Option Closing
Date, as the case may be. The Securities shall be delivered to the
Representatives on the Closing Date or an Option Closing Date, as the case may
be, for the respective accounts of the several Initial Purchasers, with any
transfer taxes payable in connection with the transfer of the Securities to the
Initial Purchasers duly paid, against payment of the Purchase Price therefor
plus accrued interest, if any, to the date of payment and delivery.

5. Conditions to the Initial Purchasers’ Obligations. The several obligations of
the Initial Purchasers to purchase and pay for the Firm Securities on the
Closing Date are subject to the following conditions:

(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:

(i) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any of the securities of the Company by any “nationally
recognized statistical rating organization,” as such term is defined in
Section 3(a)(62) of the Exchange Act; and

(ii) there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Time of Sale Memorandum provided to the
prospective purchasers of the Securities that, in the Representatives’ judgment,
is material and adverse and that makes it, in the Representatives’ judgment,
impracticable to market the Securities on the terms and in the manner
contemplated in the Time of Sale Memorandum.

(b) The Initial Purchasers shall have received on the Closing Date a
certificate, dated the Closing Date and signed by an executive officer of the
Company, to the effect set forth in Section 5(a)(i) and to the effect that
(i) the representations and warranties of the Company contained in this
Agreement are true and correct as of the Closing Date with the same effect as if
made on such delivery date, and (ii) the Company has complied with all of the
agreements and satisfied all of the conditions on its part to be performed or
satisfied hereunder on or before the Closing Date.

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

(c) The Initial Purchasers shall have received on the Closing Date an opinion
and negative assurance statement of Wilson Sonsini Goodrich & Rosati,

 

10



--------------------------------------------------------------------------------

Professional Corporation, outside counsel for the Company, dated the Closing
Date, to the effect set forth in Exhibit A. Such opinion shall be rendered to
the Initial Purchasers at the request of the Company and shall so state therein.

(d) The Initial Purchasers shall have received on the Closing Date an opinion
and negative assurance statement of Davis Polk & Wardwell LLP, counsel for the
Initial Purchasers, dated the Closing Date, in form and substance satisfactory
to the Representatives.

(e) The Initial Purchasers shall have received on each of the date hereof and
the Closing Date a letter, dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Initial Purchasers, from
Ernst & Young, LLP, independent public accountants, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information contained in or incorporated by reference into the Time of Sale
Memorandum and the Final Memorandum; provided that the letter delivered on the
Closing Date shall use a “cut-off date” not earlier than the date hereof.

(f) The “lock-up” agreements, each substantially in the form of Exhibit B
hereto, between the Representatives and each of the officers and directors of
the Company named in Schedule III hereto relating to sales and certain other
dispositions of shares of common stock or certain other securities, delivered to
the Representatives on or before the date hereof, shall be in full force and
effect on the Closing Date.

(g) An application for the listing of the Underlying Securities issuable upon
conversion of the Securities (assuming the Company elects to physically settle
the Securities) shall have been submitted to The NASDAQ Global Select Market.

The several obligations of the Initial Purchasers to purchase Additional
Securities hereunder are subject to the delivery to the Representatives on the
applicable Option Closing Date of such documents, not inconsistent with the
foregoing, as the Representatives may reasonably request.

6. Covenants of the Company. The Company covenants with each Initial Purchaser
as follows:

(a) To furnish to the Representatives in New York City, prior to 10:00 a.m. New
York City time on the business day next succeeding the date of this Agreement
and during the period mentioned in Section 6(d) or (e), PDF copies and, upon
request and without charge, as many printed copies of the Time of Sale
Memorandum, the Final Memorandum, any documents incorporated by reference
therein and any supplements and amendments thereto as the Representatives may
reasonably request.

 

11



--------------------------------------------------------------------------------

(b) Before amending or supplementing the Preliminary Memorandum, the Time of
Sale Memorandum or the Final Memorandum, to furnish to the Representatives a
copy of each such proposed amendment or supplement and not to use any such
proposed amendment or supplement to which the Representatives reasonably object,
except as may be required to comply with its obligations under the Exchange Act
or other applicable law based on the advice of counsel.

(c) To furnish to the Representatives a copy of each proposed Additional Written
Offering Communication to be prepared by or on behalf of, used by, or referred
to by the Company and not to use or refer to any proposed Additional Written
Offering Communication to which the Representatives reasonably object.

(d) If the Time of Sale Memorandum is being used to solicit offers to buy the
Securities at a time when the Final Memorandum is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Memorandum in
order to make the statements therein, in the light of the circumstances, not
misleading, or if, in the opinion of counsel for the Initial Purchasers, it is
necessary to amend or supplement the Time of Sale Memorandum to comply with
applicable law, forthwith to prepare and furnish, at its own expense, to the
Initial Purchasers and to any dealer upon request, either amendments or
supplements to the Time of Sale Memorandum so that the statements in the Time of
Sale Memorandum as so amended or supplemented will not, in the light of the
circumstances when delivered to a prospective purchaser, be misleading or so
that the Time of Sale Memorandum, as amended or supplemented, will comply with
applicable law.

(e) If, during such period after the date hereof and prior to the date on which
all of the Securities shall have been sold by the Initial Purchasers, any event
shall occur or condition exist as a result of which it is necessary to amend or
supplement the Final Memorandum in order to make the statements therein, in the
light of the circumstances when the Final Memorandum is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the Initial
Purchasers, it is necessary to amend or supplement the Final Memorandum to
comply with applicable law, forthwith to prepare and furnish, at its own
expense, to the Initial Purchasers, either amendments or supplements to the
Final Memorandum so that the statements in the Final Memorandum as so amended or
supplemented will not, in the light of the circumstances when the Final
Memorandum is delivered to a purchaser, be misleading or so that the Final
Memorandum, as amended or supplemented, will comply with applicable law.

(f) To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States and
Canada as the Representatives shall reasonably request; provided that in
connection therewith the Company shall not be required to qualify as a foreign
corporation or as a dealer in securities or to take any action that would
subject it

 

12



--------------------------------------------------------------------------------

to general service of process in any such jurisdiction where it is not presently
qualified or where it would be subject to taxation in respect of doing business
in any jurisdiction which it otherwise would not.

(g) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the Company’s counsel and
the Company’s accountants in connection with the issuance and sale of the
Securities and all other fees or expenses in connection with the preparation of
the Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum,
any Additional Written Offering Communication prepared by or on behalf of, used
by, or referred to by the Company and any amendments and supplements to any of
the foregoing, including all printing costs associated therewith, and the
delivering of copies thereof to the Initial Purchasers, in the quantities herein
above specified, (ii) all costs and expenses related to the transfer and
delivery of the Securities to the Initial Purchasers, including any transfer or
other taxes payable thereon, (iii) the cost of printing or producing any Blue
Sky or legal investment memorandum in connection with the offer and sale of the
Securities under state securities laws and all expenses in connection with the
qualification of the Securities for offer and sale under state securities laws
as provided in Section 6(f) hereof, including filing fees and the reasonable
fees and disbursements of counsel for the Initial Purchasers in connection with
such qualification and in connection with the Blue Sky or legal investment
memorandum, (iv) any fees charged by rating agencies for the rating of the
Securities, (v) the fees and expenses, if any, incurred in connection with the
admission of the Securities for trading any appropriate market system, (vi) the
costs and charges of the Trustee and any transfer agent, registrar or
depositary, (vii) the cost of the preparation, issuance and delivery of the
Securities, (viii) the costs and expenses of the Company relating to investor
presentations on any “road show” undertaken in connection with the marketing of
the offering of the Securities, including, without limitation, expenses
associated with the preparation or dissemination of any electronic road show,
expenses associated with production of road show slides and graphics and fees
and expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, (ix) the document
production charges and expenses associated with printing this Agreement and
(x) all other cost and expenses incident to the performance of the obligations
of the Company hereunder for which provision is not otherwise made in this
Section. It is understood, however, that except as provided in this Section,
Section 8, and the last paragraph of Section 10, the Initial Purchasers will pay
all of their costs and expenses, including fees and disbursements of their
counsel, transfer taxes payable on resale of any of the Securities by them and
any advertising expenses connected with any offers they may make.

(h) Neither the Company nor any Affiliate will sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in

 

13



--------------------------------------------------------------------------------

the Securities Act) which could be integrated with the sale of the Securities in
a manner which would require the registration under the Securities Act of the
Securities.

(i) Not to solicit any offer to buy or offer or sell the Securities or the
Underlying Securities by means of any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
or in any manner involving a public offering within the meaning of Section 4(2)
of the Securities Act.

(j) While any of the Securities or the Underlying Securities remain “restricted
securities” within the meaning of the Securities Act, to make available, upon
request, to any seller of such Securities the information specified in
Rule 144A(d)(4) under the Securities Act, unless the Company is then subject to
Section 13 or 15(d) of the Exchange Act.

(k) During the period of one year after the Closing Date or any Option Closing
Date, if later, the Company will not, and will not permit any of its affiliates
(as defined in Rule 144 under the Securities Act) to resell any of the
Securities or the Underlying Securities issuable upon conversion of the
Securities which constitute “restricted securities” under Rule 144 that have
been reacquired by any of them.

(l) Not to take any action prohibited by Regulation M under the Exchange Act in
connection with the distribution of the Securities contemplated hereby.

The Company also agrees that, without the prior written consent of the
Representatives on behalf of the Initial Purchasers, it will not, during the
period ending 90 days after the date of the Final Memorandum ( the “Restricted
Period”), (1) offer, pledge, sell, contract to sell, sell any option or contract
to purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any shares of common stock or any securities convertible into or
exercisable or exchangeable for common stock or (2) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the common stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of common
stock or such other securities, in cash or otherwise. The foregoing sentence
shall not apply to (a) the sale of the Securities under this Agreement, (b) the
issuance by the Company of any shares of common stock upon the exercise of an
option or warrant or the conversion of a security outstanding on the date hereof
or (c) any grants under the Company’s equity or stock plans in accordance with
the terms of such plans as described in the Time of Sale Memorandum.

7. Offering of Securities; Restrictions on Transfer. (a) Each Initial Purchaser,
severally and not jointly, represents and warrants that such Initial Purchaser
is a qualified institutional buyer as defined in Rule 144A under the Securities
Act (a “QIB”). Each

 

14



--------------------------------------------------------------------------------

Initial Purchaser, severally and not jointly, agrees with the Company that
(i) it will not solicit offers for, or offer or sell, such Securities by any
form of general solicitation or general advertising (as those terms are used in
Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act and (ii) it
will solicit offers for such Securities only from, and will offer such
Securities only to, persons that it reasonably believes to be QIBs that in
purchasing such Securities are deemed to have represented and agreed as provided
in the Final Memorandum under the captions “Notice to Investors” and “Transfer
Restrictions”.

(b) Each Initial Purchaser, severally and not jointly, represents, warrants, and
agrees with respect to offers and sales outside the United States that:

(i) such Initial Purchaser understands that no action has been or will be taken
in any jurisdiction by the Company that would permit a public offering of the
Securities, or possession or distribution of the Preliminary Memorandum, the
Time of Sale Memorandum, the Final Memorandum or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required; and

(ii) the Securities have not been registered under the Securities Act and may
not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons except in accordance with Rule 144A under the
Securities Act or pursuant to another exemption from the registration
requirements of the Securities Act.

(c) The Company agrees that the Initial Purchasers may provide copies of the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum and
any other agreements or documents relating thereto, including without
limitation, the Transaction Documents, to Xtract Research LLC (“Xtract”),
following completion of the offering, for inclusion in an online research
service sponsored by Xtract, access to which shall be restricted by Xtract to
QIBs.

8. Indemnity and Contribution. (a) The Company agrees to indemnify and hold
harmless each Initial Purchaser, each person, if any, who controls any Initial
Purchaser within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, and each affiliate of any Initial Purchaser
within the meaning of Rule 405 under the Securities Act from and against any and
all losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) caused by any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Memorandum, the Time of Sale Memorandum or any amendment or supplement thereto,
any Additional Written Offering Communication prepared by or on behalf of, used
by, or referred to by the Company, any road show or the Final Memorandum or any
amendment or supplement thereto, or caused by any omission or

 

15



--------------------------------------------------------------------------------

alleged omission to state therein a material fact necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading, except insofar as such losses, claims, damages or liabilities
are caused by any such untrue statement or omission or alleged untrue statement
or omission based upon information relating to any Initial Purchaser furnished
to the Company in writing by such Initial Purchaser through the Representatives
expressly for use therein. The Company agrees and confirms that references to
“affiliates” of Morgan Stanley & Co. LLC that appear in this Agreement shall be
understood to include Mitsubishi UFJ Morgan Stanley Securities Co., Ltd.

(b) Each Initial Purchaser agrees, severally and not jointly, to indemnify and
hold harmless the Company, its directors, its officers and each person, if any,
who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
foregoing indemnity from the Company to such Initial Purchaser, but only with
reference to information relating to such Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through the Representatives
expressly for use in the Preliminary Memorandum, the Time of Sale Memorandum,
any Additional Written Offering Communication prepared by or on behalf of, used
by or referred to by the Company, or the Final Memorandum or any amendment or
supplement thereto.

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by the Representatives, in the case of parties indemnified
pursuant to Section 8(a), and by the Company, in the case of parties indemnified
pursuant to Section 8(b). The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written

 

16



--------------------------------------------------------------------------------

consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
from and against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by the second and third
sentences of this paragraph, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such proceeding and does not include any statement as to or any admission of
fault, culpability or failure to act by or on behalf of such indemnified party.

(d) To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Initial Purchasers on the other hand from the offering of the
Securities or (ii) if the allocation provided by clause 8(d)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause 8(d)(i) above but also the
relative fault of the Company on the one hand and of the Initial Purchasers on
the other hand in connection with the statements or omissions that resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Initial Purchasers on the other hand in connection with the
offering of the Securities shall be deemed to be in the same respective
proportions as the net proceeds from the offering of the Securities (before
deducting expenses) received by the Company and the total discounts and
commissions received by the Initial Purchasers bear to the aggregate offering
price of the Securities. The relative fault of the Company on the one hand and
of the Initial Purchasers on the other hand shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Initial Purchasers’
respective obligations to contribute pursuant to this Section 8 are several in
proportion to the respective principal amount of Securities they have purchased
hereunder, and not joint.

 

17



--------------------------------------------------------------------------------

(e) The Company and the Initial Purchasers agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in Section 8(d). The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section 8(d) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, no Initial
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Securities resold by it in the initial
placement of such Securities were offered to investors exceeds the amount of any
damages that such Initial Purchaser has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The remedies
provided for in this Section 8 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any indemnified party at law or
in equity.

(f) The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Initial Purchaser, any person controlling any Initial Purchaser or
any affiliate of any Initial Purchaser or by or on behalf of the Company, its
officers or directors or any person controlling the Company and (iii) acceptance
of and payment for any of the Securities.

9. Termination. The Initial Purchasers may terminate this Agreement by notice
given by the Representatives to the Company, if after the execution and delivery
of this Agreement and prior to the Closing Date (i) trading generally shall have
been suspended or materially limited on, or by, as the case may be, any of The
New York Stock Exchange and The NASDAQ Global Select Market, (ii) trading of any
securities of the Company shall have been suspended on any exchange or in any
over-the-counter market, (iii) a material disruption in securities settlement,
payment or clearance services in the United States shall have occurred, (iv) any
moratorium on commercial banking activities shall have been declared by Federal
or New York State authorities or (v) there shall have occurred any outbreak or
escalation of hostilities, or any change in financial markets or any calamity or
crisis that, in the Representatives’ judgment, is material and adverse and
which, singly or together with any other event specified in this clause (v),
makes it, in the Representatives’ judgment, impracticable or inadvisable to
proceed with the offer, sale or delivery of the Securities on the terms and in
the manner contemplated in the Time of Sale Memorandum or the Final Memorandum.

 

18



--------------------------------------------------------------------------------

10. Effectiveness; Defaulting Initial Purchasers. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

If, on the Closing Date, or an Option Closing Date, as the case may be, any one
or more of the Initial Purchasers shall fail or refuse to purchase Securities
that it or they have agreed to purchase hereunder on such date, and the
aggregate principal amount of Securities which such defaulting Initial Purchaser
or Initial Purchasers agreed but failed or refused to purchase is not more than
one-tenth of the aggregate principal amount of Securities to be purchased on
such date, the other Initial Purchasers shall be obligated severally in the
proportions that the principal amount of Firm Securities set forth opposite
their respective names in Schedule I bears to the aggregate principal amount of
Firm Securities set forth opposite the names of all such non-defaulting Initial
Purchasers, or in such other proportions as the Representatives may specify, to
purchase the Securities which such defaulting Initial Purchaser or Initial
Purchasers agreed but failed or refused to purchase on such date; provided that
in no event shall the principal amount of Securities that any Initial Purchaser
has agreed to purchase pursuant to this Agreement be increased pursuant to this
Section 10 by an amount in excess of one-ninth of such principal amount of
Securities without the written consent of such Initial Purchaser. If, on the
Closing Date any Initial Purchaser or Initial Purchasers shall fail or refuse to
purchase Firm Securities which it or they have agreed to purchase hereunder on
such date and the aggregate principal amount of Securities with respect to which
such default occurs is more than one-tenth of the aggregate principal amount of
Firm Securities to be purchased on such date, and arrangements satisfactory to
the Representatives and the Company for the purchase of such Firm Securities are
not made within 36 hours after such default, this Agreement shall terminate
without liability on the part of any non-defaulting Initial Purchaser or of the
Company. In any such case either the Representatives or the Company shall have
the right to postpone the Closing Date, but in no event for longer than seven
days, in order that the required changes, if any, in the Time of Sale
Memorandum, the Final Memorandum or in any other documents or arrangements may
be effected. If, on an Option Closing Date, any Initial Purchaser or Initial
Purchasers shall fail or refuse to purchase Additional Securities and the
aggregate principal amount of Additional Securities with respect to which such
default occurs is more than one-tenth of the aggregate principal amount of
Additional Securities to be purchased on such Option Closing Date, the
non-defaulting Initial Purchasers shall have the option to (a) terminate their
obligation hereunder to purchase the Additional Securities to be sold on such
Option Closing Date or (b) purchase not less than the principal amount of
Additional Securities that such non-defaulting Initial Purchasers would have
been obligated to purchase in the absence of such default. Any action taken
under this paragraph shall not relieve any defaulting Initial Purchaser from
liability in respect of any default of such Initial Purchaser under this
Agreement.

If this Agreement shall be terminated by the Initial Purchasers, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall

 

19



--------------------------------------------------------------------------------

be unable to perform its obligations under this Agreement, the Company will
reimburse the Initial Purchasers or such Initial Purchasers as have so
terminated this Agreement with respect to themselves, severally, for all
out-of-pocket expenses (including the fees and disbursements of their counsel)
reasonably incurred by such Initial Purchasers in connection with this Agreement
or the offering contemplated hereunder.

11. Entire Agreement. (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Securities,
represents the entire agreement between the Company and the Initial Purchasers
with respect to the preparation of the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum, the conduct of the offering, and the purchase
and sale of the Securities.

(b) The Company acknowledges that in connection with the offering of the
Securities: (i) the Initial Purchasers have acted at arm’s length, are not
agents of, and owe no fiduciary duties to, the Company or any other person,
(ii) the Initial Purchasers owe the Company only those duties and obligations
set forth in this Agreement and prior written agreements (to the extent not
superseded by this Agreement) if any, and (iii) the Initial Purchasers may have
interests that differ from those of the Company. The Company waives to the full
extent permitted by applicable law any claims it may have against the Initial
Purchasers arising from an alleged breach of fiduciary duty in connection with
the offering of the Securities.

12. Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

13. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

14. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

15. Notices. All communications hereunder shall be in writing and effective only
upon receipt and if to the Initial Purchasers shall be delivered, mailed or sent
to you as the Representatives in care of Morgan Stanley & Co. LLC,
1585 Broadway, New York, New York 10036, Attention: Convertible Debt Syndicate
Desk, with a copy to the Legal Department and in care of Goldman, Sachs & Co.,
200 West Street, New York, New York 10282-2198, Attention: Registration
Department; and if to the Company shall be delivered, mailed or sent to Infinera
Corporation, 140 Caspian Court, Sunnyvale, CA 94089, Attention: Legal
Department.

16. Patriot Act Compliance. In accordance with the requirements of the USA
Patriot Act, the underwriters are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the underwriters to properly
identify their respective clients.

 

20



--------------------------------------------------------------------------------

Very truly yours, INFINERA CORPORATION By:  

/s/ ITA BRENNAN

  Name:   Ita Brennan   Title:   Chief Financial Officer

 

[Signature page to Purchase Agreement]



--------------------------------------------------------------------------------

Accepted as of the date hereof

Morgan Stanley & Co. LLC

Goldman, Sachs & Co.

Acting severally on behalf of themselves and the several Initial Purchasers
named in Schedule I hereto.

By:   Morgan Stanley & Co. LLC By:  

/s/ O. DAVID OAKES

  Name:   O. David Oakes   Title:   Managing Director By: Goldman, Sachs & Co.
By:  

/s/ DANIEL M. YOUNG

  Name:   Daniel M. Young   Title:   Managing Director

 

[Signature page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchaser

   Principal Amount of
Firm  Securities to be
Purchased  

Morgan Stanley & Co. LLC

   $ 81,000,000   

Goldman, Sachs & Co.

     54,000,000      

 

 

 

Total:

   $ 135,000,000      

 

 

 

 

I-1



--------------------------------------------------------------------------------

SCHEDULE II

Time of Sale Memorandum

 

1. Preliminary Memorandum, issued May 22, 2013

 

2. Pricing Term Sheet, dated May 23, 2013

 

II-1



--------------------------------------------------------------------------------

SCHEDULE III

Signatories to Lock-up Agreement

Ita M. Brennan

Thomas J. Fallon

Kenneth A. Goldman

Kambiz Y. Hooshmand

Robert J. Jandro

Philip J. Koen

Dan Maydan, Ph.D.

Paul J. Milbury

Carl Redfield

Mark A. Wegleitner

David F. Welch, Ph.D.

 

III-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OPINION OF WILSON SONSINI GOODRICH & ROSATI, PROFESSIONAL CORPORATION

 

1. The Company has been duly incorporated and is an existing corporation in good
standing under the laws of the State of Delaware with corporate power and
authority to own its properties and conduct its business as described in the
Final Offering Memorandum. The Company is duly qualified to do business as a
foreign corporation and is in good standing in the State of California.

 

2. The Purchase Agreement has been duly authorized by all necessary corporate
action on the part of the Company, and the Purchase Agreement has been duly
executed and delivered by the Company.

 

3. The Company has all requisite corporate power to execute and deliver the
Purchase Agreement and the Securities, to perform its obligations under the
terms of the Purchase Agreement and the Securities.

 

4. The Securities being issued on the date hereof are in the form contemplated
in the Indenture and have been duly authorized by all necessary corporate action
of the Company and have been duly executed by the Company and when authenticated
by the Trustee in accordance with the terms of the Indenture (which
authentication we have not determined by inspection of the Securities) and
issued and delivered to the Initial Purchasers against payment of the purchase
price therefor specified in the Purchase Agreement, the Securities will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms.

 

5. The Indenture has been duly authorized by all necessary corporate action on
the part of the Company and the Indenture has been duly executed and delivered
by the Company and, assuming the due authorization, execution and delivery
thereof by the Trustee, the Indenture constitutes a valid and binding
instrument, enforceable against the Company in accordance with its terms.

 

6. The shares of Common Stock initially issuable upon conversion of the
Securities (the “Shares”) have been duly authorized by all necessary corporate
action on the part of the Company and the Shares, if any, when issued upon due
conversion of the Securities in accordance with the terms of the Securities and
the Indenture would, if issued today, be validly issued, fully paid and
nonassessable and free of preemptive rights arising under the Certificate of
Incorporation or Bylaws or the DGCL.

 

A-1



--------------------------------------------------------------------------------

7. The statements set forth in the General Disclosure Package and the Final
Offering Memorandum under the caption “Description of Notes” insofar as such
statements purport to constitute a summary of the terms of the Indenture and the
Securities, fairly summarize such terms in all material respects.

 

8. The statements set forth in the General Disclosure Package and the Final
Offering Memorandum under the caption “Certain U.S. Federal Income Tax
Considerations,” insofar as they purport to summarize the United States federal
tax laws referred to therein, fairly summarize in all material respects such
laws.

 

9. The statements set forth in the General Disclosure Package and Final Offering
Memorandum under the caption “Description of Capital Stock,” insofar as such
statements constitute summaries of legal matters or documents, fairly summarize
the matters and documents referred to therein in all material respect.

 

10. The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the
General Disclosure Package, will not be required to be registered as, an
“investment company,” as such term is defined in the Investment Company Act.

 

11. None of the issuance and sale of the Securities being delivered on the date
hereof, the execution, delivery and performance by the Company of its
obligations under the Purchase Agreement, the Indenture and the Securities or
the consummation of the transactions contemplated thereby will (i) violate the
Certificate of Incorporation or Bylaws, (ii) conflict with, result in a breach
or violation by the Company of any of the terms or provisions of, or constitute
a default by the Company under any Reviewed Agreement, or (iii) result in a
violation of any U.S. federal, New York or California state statute, or the
DGCL, or decree, regulation or order known to us to be applicable to the Company
of any U.S. federal, New York or California state court, governmental authority
or agency having jurisdiction over the Company or any of its properties.

 

12. No consent, approval, authorization, order, registration or qualification of
or with any U.S. federal, New York, California or Delaware (solely with respect
to the DGCL) governmental agency or body or court is required for the issue and
sale by the Company of the Securities or the consummation by the Company of the
transactions contemplated by the Purchase Agreement or the Indenture, except
(i) such as have been obtained under the Securities Act, (ii) such as may be
required under state securities or Blue Sky laws, and (iii) as contemplated by
the Operative Documents.

 

13. Assuming the accuracy of the Initial Purchasers’ representations contained
in the Purchase Agreement and the accuracy of the Company’s representations
contained in the Purchase Agreement, no registration of the Securities or the
Shares is required under the Securities Act for the sale of the Securities by
the Company to the Initial Purchasers pursuant to the Purchase Agreement and the
Indenture or for the initial resale of the Securities by the Initial Purchasers
in the manner contemplated by the Purchase Agreement, the General Disclosure
Package and the Final Offering Memorandum, and it is not necessary to qualify
the Indenture under the Trust Indenture Act (it being understood that, in each
case, no opinion is expressed as to any subsequent resale of the Securities or
the consequences thereof).

 

A-2



--------------------------------------------------------------------------------

EXHIBIT A

Documents Included in the General Disclosure Package

 

1. Pricing Term Sheet identified in Schedule II to the Purchase Agreement.

 

A-A-1



--------------------------------------------------------------------------------

EXHIBIT B

Reviewed Agreements

 

1. Consulting Agreement, dated as of April 10, 2013, between the Company and
Michael O. McCarthy III.

 

A-B-1



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF LOCK-UP LETTER]

May     , 2013

Morgan Stanley & Co. LLC

Goldman, Sachs & Co.

As Representative of the several

Initial Purchasers named

in Schedule I to the Purchase Agreement

referred to below

 

c/o Morgan Stanley & Co. LLC

1585 Broadway

New York, New York 10036

 

c/o Goldman, Sachs & Co.

200 West Street

New York, New York 10282-2198

Ladies and Gentlemen:

The undersigned understands that Morgan Stanley & Co. LLC and Goldman, Sachs &
Co. (together the “Representatives”) propose to enter into a Purchase Agreement
(the “Purchase Agreement”) with Infinera Corporation, a Delaware corporation
(the “Company”), providing for the placement (the “Placement”) by the several
Initial Purchasers, including the Representatives (the “Initial Purchasers”), of
its Convertible Senior Notes due 2018 (the “Securities”). The Securities will be
convertible into cash, shares of common stock of the Company, par value $0.001
per share (the “Common Stock”) or a combination of cash and Common Stock, at the
Company’s election.

To induce the Initial Purchasers that may participate in the Placement to
continue their efforts in connection with the Placement, the undersigned hereby
agrees that, without the prior written consent of the Representatives on behalf
of the Initial Purchasers, it will not, during the period commencing on the date
hereof and ending 90 days after the date of the final offering memorandum (the
“Restricted Period”) relating to the Placement (the “Final Memorandum”),
(1) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock beneficially owned (as such term is used
in Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), by the undersigned or any other securities so owned convertible into or
exercisable or exchangeable for Common Stock or (2) enter into any swap or other
arrangement that

 

B-1



--------------------------------------------------------------------------------

transfers to another, in whole or in part, any of the economic consequences of
ownership of the Common Stock, whether any such transaction described in
clause (1) or (2) above is to be settled by delivery of Common Stock or such
other securities, in cash or otherwise. The foregoing sentence shall not apply
to (a) transfers of shares of Common Stock or any security convertible into
Common Stock as a bona fide gift, (b) to the extent applicable, distributions of
shares of Common Stock or any security convertible into Common Stock to limited
partners or stockholders of the undersigned, (c) transfers of shares of Common
Stock or any security convertible into Common Stock to any trust, partnership or
limited liability company for the direct or indirect benefit of the undersigned
or the immediate family of the undersigned, (d) transfers of shares of Common
Stock or any security convertible into Common Stock to a wholly owned subsidiary
of the undersigned or to the direct or indirect members or partners of the
undersigned, (e) transfers of shares of Common Stock or any security convertible
into Common Stock by will or intestate, (f) transfers of shares of Common Stock
or any security convertible into Common Stock to a nominee or custodian of a
person or entity to whom a transfer would be permissible under clauses
(a) through (f); provided that in the case of any transfer or distribution
pursuant to clauses (a) thru (f) (i) each donee or distributee shall sign and
deliver a lock-up letter substantially in the form of this letter and (ii) no
filing under Section 16(a) of the Exchange Act, reporting a reduction in
beneficial ownership of shares of Common Stock, shall be required or shall be
voluntarily made during the Restricted Period, (g) in connection with the
surrender or forfeiture of shares to the Company solely to satisfy tax
withholding obligations upon exercise or vesting of stock options or awards,
(h) the establishment of a trading plan pursuant to Rule 10b5-1 under the
Exchange Act for the transfer of shares of Common Stock, provided that (A) such
plan does not provide for the transfer of Common Stock during the Restricted
Period and (B) to the extent a public announcement or filing under the Exchange
Act, if any, is required of or voluntarily made by or on behalf of the
undersigned or the Company regarding the establishment of such plan, such
announcement or filing shall include a statement to the effect that no transfer
of Common Stock may be made under such plan during the Restricted Period,
(i) sales of shares of Common Stock of no more than 100,000 shares in the
aggregate by all persons who enter into a “lock-up” agreement with the
Representatives in connection with the Offering, provided that the undersigned
has received written confirmation from the Company that, after giving effect to
such sale, the aggregate number of shares sold pursuant to this exception will
not exceed 100,000 shares or (j) sales of shares of Common Stock pursuant to a
trading plan established pursuant to Rule 10b5-1 under the Exchange Act,
provided that such trading plan was established prior to the date hereof and
made available to the Representatives or their counsel. In addition, the
undersigned agrees that, without the prior written consent of the
Representatives on behalf of the Initial Purchasers, it will not, during the
Restricted Period, make any demand for or exercise any right with respect to,
the registration of any shares of Common Stock or any security convertible into
or exercisable or exchangeable for Common Stock. The undersigned also agrees and
consents to the entry of stop transfer instructions with the Company’s transfer
agent and registrar against the transfer of the undersigned’s shares of Common
Stock except in compliance with the foregoing restrictions.

 

B-2



--------------------------------------------------------------------------------

It is understood that the undersigned will be released from its obligations
under this “lock-up” agreement if the Company notifies the undersigned that it
does not intend to proceed with the Offering, if the Purchase Agreement (other
than the provisions thereof that survive termination) shall terminate or be
terminated prior to payment for and delivery of the Securities or if the
Offering shall not have occurred by June 15, 2013.

The undersigned understands that the Company and the Initial Purchasers are
relying upon this agreement in proceeding toward consummation of the Placement.
The undersigned further understands that this agreement is irrevocable and shall
be binding upon the undersigned’s heirs, legal representatives, successors and
assigns.

Whether or not the Placement actually occurs depends on a number of factors,
including market conditions. Any Placement will only be made pursuant to the
Purchase Agreement, the terms of which are subject to negotiation between the
Company and the Initial Purchasers.

 

Very truly yours,

 

(Name)

 

(Address)

 

B-3